Case 1:19-cv-01675-AMD-JO Document 5 Filed 03/25/19 Page 1 of 6 PageID #: 116




                                                            19cv1675




  3/25/2019                                    /s/Priscilla Bowens
Case 1:19-cv-01675-AMD-JO Document 5 Filed 03/25/19 Page 2 of 6 PageID #: 117




                                                             19cv1675




  3/25/2019                                   /s/Priscilla Bowens
Case 1:19-cv-01675-AMD-JO Document 5 Filed 03/25/19 Page 3 of 6 PageID #: 118




                                                            19cv1675




   3/25/2019                                 /s/Priscilla Bowens
Case 1:19-cv-01675-AMD-JO Document 5 Filed 03/25/19 Page 4 of 6 PageID #: 119




                                                              19cv1675




  3/25/2019                                    /s/Priscilla Bowens
Case 1:19-cv-01675-AMD-JO Document 5 Filed 03/25/19 Page 5 of 6 PageID #: 120




                                                          19cv1675




 3/25/2019                                       /s/Priscilla Bowens
Case 1:19-cv-01675-AMD-JO Document 5 Filed 03/25/19 Page 6 of 6 PageID #: 121




                                                               19cv1675




   3/25/2019                                  /s/Priscilla Bowens
